DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding knot, claimed in claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: pulling means in claim 1, 2, and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 9 – 18, and 20, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 3, the phrase "at least one pulling suture" renders the claim indefinite because it is unclear whether the “at least one pulling suture” is the same “at least one pulling suture” previously claimed in claim 1. For the purpose of examination, the two will be read as the same pulling suture.
Regarding claim 3, the phrase "the suture(s)" renders the claim indefinite because it is unclear which suture is being referenced here. For the purpose of examination the “suture(s)” will be understood to mean “the at least one pulling suture”.
Regarding claim 3, the phrase "the pulling suture is releasably or non-releasably" renders the claim indefinite because it is unclear how the suture can be both “non-releasably connected” and “releasable attached or disconnectedable” (as claimed in claim 1) to the stent. For the purpose of examination, the suture will be understood to be releasably attached to the stent.
Regarding claim 6, the phrase "a catheter" renders the claim indefinite because it is unclear whether the “a catheter” is the same catheter previously claimed in claim 4.
Regarding claim 9, the phrase "the suture" renders the claim indefinite because it is unclear what the “the suture” is being referenced to. For the purpose of examination, the “the suture” will be understood to mean the “the pulling suture”.
Regarding claim 12, the phrase "the suture" renders the claim indefinite because it is unclear what the “the suture” is being referenced to. For the purpose of examination, the “the suture” will be understood to mean the “the pulling suture”.
Claim 13 recites the limitation "the flared telescopic tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the outer shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the catheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the center" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the catheter tip" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase "a prosthesis" renders the claim indefinite because it is unclear whether the “a prosthesis” is the same “stent / prosthesis” previously claimed. For the purpose of examination the “a prosthesis” will be understood to be the same “stent / prosthesis” claimed in claim 1.
Regarding claim 16, the phrase "a prosthesis" renders the claim indefinite because it is unclear whether the “a prosthesis” is the same “stent / prosthesis” previously claimed. For the purpose of examination the “a prosthesis” will be understood to be the same “stent / prosthesis” claimed in claim 1.
Regarding claim 16, the phrase "a crimping suture" renders the claim indefinite because it is unclear whether the “a crimping suture” is the same “crimping suture” previously claimed in claim 3. For the purpose of examination the “a crimping suture” will be understood to be the same “crimping suture” claimed in claim 3.
Regarding claim 17, the phrase "the sutures" renders the claim indefinite because it is unclear what the “the sutures” is being referenced to. For the purpose of examination, the “the sutures” will be understood to mean the “the pulling suture”.
Claim 18 recites the limitation "the outer catheter shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the guide wire shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 11 are rejected as being indefinite as they are dependent on indefinite claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creaven (US 20140144000 A1).
Regarding claim 1, Creaven discloses an assembly of parts, a crimping device or/and a loading device (Prosthetic valve crimping device) (abstract) for crimping a stent or stent-based prosthesis (valve 300) or/and loading a stent or stent-based prosthesis onto a delivery device (delivery system 30) (paragraph [0066] and Fig. 1) comprising of a conical means (funnel segment 506) (paragraph [0067[), a pulling means (housing portions 502 and 504) (paragraph [0063] and Fig. 46), and at least one pulling suture (sutures 550) (paragraph [0065] and Fig. 46) releasable attached or deconnectable (releasable via openings 318) by a suitable means to the stent or stent- based prosthesis (valve 300).
Regarding 2, Creaven discloses an assembly of parts, a crimping device or/and a loading device (Prosthetic valve crimping device) (abstract) for crimping a stent or stent-based prosthesis (valve 300) from an expanded diameter (configuration shown in Fig. 46) to a compressed diameter (configuration shown in Fig. 47) comprising of as components a funnel (funnel portion 506) (paragraph [0063]), a tubular structure (housing portion 502) within a base part (housing portion 504) (paragraph [0063] and Fig. 47), a pulling means (one of the sutures 550) (paragraph [0065]), including a rotatable wheel (tip of housing portion 502), and at least one pulling suture guidance hole (proximate opening 520) useful for passing through a pulling suture (one of the sutures 550) (paragraph [0063]).
Regarding claim 3, Creaven discloses wherein the assembly further comprises at least one pulling suture (one of the sutures 550), connected to the pulling means 
Regarding claim 4, Creaven discloses wherein the assembly further comprising a catheter (inner shaft assembly 34) releasable connected to the stent or stent- based prosthesis (valve 300) (paragraph [0037]).  
Regarding claim 5, Creaven disclose wherein the funnel (funnel segment 506) and the base part (housing portion 504) are releasably connectable (paragraph [0063 – 0065] and Fig. 46).  
Regarding claim 6, Creaven discloses wherein the assembly is releasably connected with a catheter (inner shaft assembly 34) (paragraph [0066]).  
Regarding claim 15, Creaven discloses a prosthesis (valve 300) and preferably a catheter (inner shaft 34) (paragraph [0036]).
Regarding claim 16, Creaven discloses wherein the conical means (funnel portion 506) includes a funnel (funnel portion 506) (paragraph [0063] and Fig. 40), the pulling means (housing 502 and 504) includes a wheel (housing portion 502) (Fig. 45), and the assembly includes a crimping suture (one of the sutures 550) releasable or deconnectable from a prosthesis (valve 500) (paragraph [0063 – 0065] and Fig. 46).  
Claims 1, 3, 8, 9, 14, 19, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale (US 20120083874 A1).
Regarding claim 1, Dale discloses an assembly of parts, a crimping device or/and a loading device (device for collapsing and loading a heart valve) (abstract) for crimping a stent or stent-based prosthesis (valve 100) or/and loading a stent or stent-based prosthesis onto a delivery device (catheter 800) (paragraph [0095] and Fig. 22) comprising of a conical means (funnel 224) (paragraph [0066[), a pulling means (distal end of tethers 600) (paragraph [0087]), and at least one pulling suture (tethers 600) (paragraph [0087] and Fig. 13) releasable attached or deconnectable (Examiner’s note: tethers 600 maybe removed after the stent valve is seated on the device – paragraph [0089]) by a suitable means to the stent or stent- based prosthesis (valve 100).
Regarding claim 3, Dale discloses wherein the assembly further comprises at least one pulling suture (tethers 600), connected to the pulling means (distal end of tethers 600), wherein the pulling suture (tethers 600) is releasably or non-releasably connected (tethers 600 are removed after stent is placed on catheter – paragraph [0089]) to a stent or stent-based prosthesis (valve 100) (paragraph [0087 – 0089]), wherein the suture(s) exhibit loops (tethers 600 are threaded through valve, which form loops around the stent valve 100 and loops back to be pulled) (paragraph [0087 – 0089]), and wherein the pulling suture (tethers 600) is connected with a crimping suture (one of the tethers 600) (Examiner’s note: all three sutures 550 are connected).
Regarding claim 8,
connecting the stent or stent-based prosthesis (valve 100) to a pulling means (distal end of tethers 600) by way of at least one pulling suture (tethers 600) (paragraph [0087]); 
pulling the stent or stent-based prosthesis (valve 100) into a funnel (funnel 224) (paragraph [0087]); and 
pulling the stent or stent-based prosthesis (valve 100) through the funnel (funnel 224) into a tubular structure (collar 400) (paragraph [0087]) whereby the diameter of the stent or stent-based prosthesis (valve 100) is compressed to a target diameter (compressed configuration as seen in Fig. 8).  
Regarding claim 9, Dale discloses wherein 
only a portion of the stent or stent-based prosthesis (valve 100) is covered by the tubular structure (Examiner’s note: only a portion of the valve 100 is inserted through collar 400 – Fig. 9); 
Regarding claim 14, Dale discloses wherein prior to the crimping of the stent or stent-based prosthesis (valve 100) the catheter shaft (catheter 100) is placed essentially within the center of the stent or stent-based prosthesis (valve 100) (Examiner’s note: the stented valve 100 can be loaded onto catheter 800 prior to the valve being fully crimped – paragraph [0099]).  
Regarding claim 19, Dale discloses wherein the stent or stent- based prosthesis (valve 100) remains un- covered over an axial area of 2 to 20 mm (Examiner’s note: the collar 400, can be removed from the valve after placement onto the catheter – paragraph [0099]), thus leaving the whole length of the valve uncovered; further 
Regarding claim 20, Dale discloses wherein the stent or stent-based prosthesis (valve 100) is further transferred onto and releasably connected with a catheter tip (tip of catheter 800) (Examiner’s note: valve 100 is connected to the tip of catheter 800 via grove 806) (paragraph [0096]), and the guide wire shaft (guide wire 812) comprises a stent holder (surface of guide wire 812 can hold valve 100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) and further in view of Lim (US 20160250051 A1).
Regarding claim 2, Dale discloses an assembly of parts for crimping or/and loading a stent or stent-based prosthesis from an expanded diameter to a compressed diameter (device for collapsing and loading a heart valve) (abstract) comprising of components a funnel (funnel 224 on the section 212) (paragraph [0066[), a tubular structure (collar 400) within a base part (crimping device 200 first section 210) (paragraph [0066] and Fig. 23), a pulling means (distal end of tethers 600) (paragraph [0087]), and at least one pulling suture guidance hole (internal cavity 204) (paragraph [0066]) useful for passing through a pulling suture (tethers 600) (paragraph [0087] and Fig. 13).
However, Dale is silent regarding wherein the pulling means includes a rotatable wheel.
As to the above, Lim teaches, in the same field of endeavor, a stent crimping device (folding device 100) (paragraph [0906]) comprising a tubular structure (shaft 101), and a pulling means (bundles 130, pulling thread 170, and rotation device) (paragraph [0918 – 920] and Fig. 21) (Examiner’s note: Fig. 21 of Lim shows the pulling thread attached to the rotation device, wheel, referenced by number 19), for the purpose of being able to adjust the tension of the pulling device, giving the surgeon more control over the stent.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device assembly of Dale to include the pulling means (pulling thread 170 and rotation device) for the purpose of being able to adjust the tension of the pulling device, giving the surgeon more control over the stent.
Regarding claim 4, the combination of Dale and Lim above teaches the device of claim 2 above, and Dale further discloses wherein the assembly includes a flared telescoping tube (telescoping pusher 700) (paragraph [0091]) (Examiner’s note: the definition of flared is “becoming wider at one end” – Cambridge dictionary; with that in mind the telescoping pusher 700, when extended out, is wider at one end where the diameter is largest compared to the other end where the diameter is the smallest).
Regarding claim 5,
Regarding claim 6, the combination of Dale and Lim above teaches the device of claim 5 above, and Dale further discloses wherein the assembly is releasably connected with a catheter (catheter 800) (paragraph [0095]).
Regarding claim 16, Dale disclose the device of claim 1 above. And further teaches wherein the conical means (funnel 224) includes a funnel (funnel 224), and a crimping suture (one of the tethers 600) releasable or deconnectable from the prosthesis.
However, Dale is silent regarding wherein the pulling means includes a wheel.
As to the above, Lim teaches, in the same field of endeavor, a stent crimping device (folding device 100) (paragraph [0906]) comprising a tubular structure (shaft 101), and a pulling means (bundles 130, pulling thread 170, and rotation device) (paragraph [0918 – 920] and Fig. 21) (Examiner’s note: Fig. 21 of Lim shows the pulling thread attached to the rotation device, wheel, referenced by number 19), for the purpose of being able to adjust the tension of the pulling device, giving the surgeon more control over the stent.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device assembly of Dale to include the pulling means (pulling thread 170 and rotation device) for the purpose of being able to adjust the tension of the pulling device, giving the surgeon more control over the stent.
Regarding claim 17, the combination of Dale and Lim teaches the device of claim 16 above, and Lim further teaches wherein the assembly includes two of the pulling sutures (tension threads – paragraph [0556]), and the wherein the sutures (tension threads) include a slideable knot (releasing string knot – paragraph [0556]) for .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) and Lim (US 20160250051 A1), as applied to claim 6 above, and in further view of Golden (US 20090192518 A1).
Regarding claim 7, the combination of Dale and Lim above teaches the device of claim 6 above, and Dale further discloses wherein the assembly includes the flared telescoping tube (telescoping pusher 700) (paragraph [0091]) (Examiner’s note: the definition of flared is “becoming wider at one end” – Cambridge dictionary; with that in mind the telescoping pusher 700, when extended out, is wider at one end where the diameter is largest compared to the other end where the diameter is the smallest).
However, the combination of Dale and Lim are silent regarding the material of the flared telescoping tube (PTFE).
As to the above, Golden teaches, in the same field of endeavor, a stent recapturing device comprising a plurality of tubing made out of PTFE for the purpose of creating a biocompatible, radially flexible, but axially stiff tube. (Examiner’s note: Dale, paragraph [0092], recites that the pusher 700 should be fairly flexible while also being rigid).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the telescoping pusher of Dale in view of Lim such that the pusher is made up of PTFE for the purpose of having a tube that is .
Claims 18 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1), as applied to claim 8 above, and in further view of Tran (US 20170252161 A1).
Regarding claim 18, Dale disclose the method of claim 8 above.
However, Dale is silent regarding wherein the method includes a step of advancing the outer catheter shaft over the stent or stent-based prosthesis.  
As to the above, Tran teaches, in the same field of endeavor, a stent re-capturing device comprising a stent (valve 30), a funnel (bumper 360), an inner catheter (inner shaft assembly 116), and a step of advancing an outer catheter (outer catheter assembly 114 and capsule 124) (paragraph [0048]) for the purpose of so that during deliver the stent is covered and does not scrape the anatomy of the patient. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Dale, to incorporate the outer catheter assembly and the capsule for the purpose of covering the stent such that it does not scrape the anatomy of the patient during delivery.
Regarding claim 10, the combination of Dale and Tran teaches the device above, and Dale further discloses wherein the stent or stent- based prosthesis (valve 100) is further transferred onto and releasably connected with a catheter (catheter 800) (paragraph [0095 – 0096] and Fig. 23).  
Regarding claim 11, the combination of Dale and Tran teaches the device above, and Tran further teaches wherein the outer catheter shaft (outer catheter .  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) and Tran (US 20170252161 A1), as applied to claim 11 above, and in further view of Lim (US 20160250051 A1).
Regarding claim 12, the combination of Dale and Tran teaches the device of above, and Dale further teaches removing the sutures (tethers 600) from the stent (valve 100) (paragraph [0087]).
However, the combination of Dale and Tran is silent regarding wherein the sutures are cut.
As to the above, Lim teaches, in the same field of endeavor, a stent crimping device (folding device 100) (paragraph [0906]) comprising a tubular structure (shaft 101), and a pulling means (bundles 130, pulling thread 170, and rotation device) (paragraph [0918 – 920] and Fig. 21), and sutures (bundles / pulling thread 170), wherein the sutures (bundles / pulling thread 170) are cut, for the purpose of disengaging the threads from the stent / implant (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale in view of Tran such that the sutures (tethers) are cut for the removable of the sutures from the stent, as the method of cutting the sutures for removing them from a stent is well known in the art, and it would have been obvious to substitute one method of removing the sutures from the stent for another.
Regarding claim 13, the combination of Dale, Tran, and Lim teaches the device above, and the combination further teaches wherein the method further comprises the steps of: 
pulling the flared telescopic tube (pusher 700) out of the base (crimping device 200 first section 210) (Examiner’s note: after pusher 700 helps to push the valve 100 through the cavity of the device 200, the pusher 700 is removed – paragraph [0098] – Dale), 
advancing the outer shaft (outer catheter assembly 114 and capsule 124 – Tran) over the stent or stent-based prosthesis (valve 100 – Dale) (Examiner’s note: the combination is such that when the valve 100, of Dale, is loaded onto catheter 800, of Dale, the outer shaft / capsule 124, of Tran, would then be advanced over the valve to cover the valve such that the anatomy is not scraped), 
removing the funnel (funnel 224) (Examiner’s note: after the crimping of the valve onto the catheter 800, the device 200 and the funnel 224 is removed from the catheter – paragraph [0098]), and 
removing the base or the flared telescoping tube (pusher 700) from the catheter (catheter 800) (Examiner’s note: after pusher 700 helps to push the valve 100 through the cavity of the device 200, the pusher 700 is removed – paragraph [0098] – Dale).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zucker (US 20190151067 A1) teaches the claimed device of claims 1, 2, and 8.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                             
/GEORGE J ULSH/Primary Examiner, Art Unit 3771